Citation Nr: 0818792	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for skin cirrhosis.  

4.  Entitlement to service connection for a tumor of the left 
parotid gland, also claimed as cysts.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection of 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He had service in Vietnam from September 1968 to 
August 1969.  He is the recipient of the Vietnam Service 
Medal with 3 Bronze Stars and the Vietnam Campaign Medal 
w/Device.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  Two separate 
rating decisions dated in February 2006 denied entitlement to 
service connection for PTSD, chloracne and cirrhosis.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.  

At the Board hearing the veteran withdrew his claim for an 
increased initial evaluation of tinnitus and explained that 
he was claiming entitlement to service connection for skin 
cirrhosis, not cirrhosis of the liver.  Accordingly, the 
issues currently on appeal are as stated on the title page of 
this decision.

A November 2007 rating decision denied entitlement to service 
connection for a tumor of the left parotid gland, also 
claimed as cysts, as well as the veteran's application to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  Subsequent to the veteran's April 
2008 travel board hearing, he perfected an appeal as to these 
issues.  

Also, at his Board hearing the veteran raised a claim for 
service connection of a psychiatric disorder.  Accordingly, 
this claim is REFERRED to the RO for adjudication.  

The issues of entitlement to service connection for 
chloracne, skin cirrhosis and a tumor of the left parotid 
gland, also claimed as cysts, as well as the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran is not currently diagnosed as having PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  A July 2007 notice did address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim; however, any error as to 
timeliness was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veterans service treatment records and VA 
records, assisted the veteran in obtaining evidence and 
afforded the veteran the opportunity to give testimony before 
the Board.  A medical examination is not necessary with 
respect to the veteran's claim of entitlement to service 
connection for PTSD because, as discussed below in greater 
detail, there is no competent evidence showing that the 
veteran has PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Because the competent and probative evidence does 
not suggest the veteran as having PTSD, the Board need not 
address any stressor development.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV, a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service treatment records are silent with 
respect to complaints or diagnosis of any psychiatric 
disorder.  His separation examination report, dated in 
January 1970, showed a normal psychiatric state at discharge.  
On his contemporaneous report of medical history the veteran 
denied any nervousness, suicide attempts, depression or 
excessive worry.  

The RO has obtained treatment records from several private 
medical providers at the veteran's request.  None of these 
records contains a diagnosis of PTSD.

In April 1986 the veteran was admitted to the VA hospital for 
treatment of alcohol abuse.  Records associated with this 
treatment do not show diagnosis of PTSD, but do note anxiety, 
tension and depression at the time.  Subsequent VA medical 
records dating to present do not contain a diagnosis of PTSD.  
Notably, of record is an April 2007 VA record containing a 
negative PTSD screening.  

At his April 2008 Board hearing, the veteran reported having 
current psychiatric problems, but acknowledged that he had 
never been diagnosed as having PTSD.

In this case, the Board must find that service connection for 
PTSD is not established.  There is no indication from the 
veteran's service treatment records that he had PTSD.  The 
post-service medical evidence does not establish a PTSD 
diagnosis.  In April 2007, the veteran's VA PTSD screening 
was negative.  He has acknowledged under oath never having 
been diagnosed as having PTSD.  In the absence of proof of a 
current diagnosis of PTSD there can be no valid claim.  See 
38 C.F.R. § 4.125(a); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran's service medical records are negative with 
respect to complaints or diagnosis of any skin disorder.  His 
separation examination dated in January 1970 showed normal 
skin and the veteran denied any skin diseases at the time.  
At his April 2008 Board hearing, the veteran testified that 
he first incurred a skin disorder in service and that he 
believed that it had persisted to present day.  He explained 
that he did not seek treatment for a skin disorder in service 
because he did not consider it to be a life-threatening 
condition.   

The veteran is claiming that he incurred chronic skin 
disorders, to include chloracne and skin cirrhosis, in 
service.  His service medical records are silent with respect 
to complaints or diagnosis of any skin disorders, but he has 
competently testified to incurring a rash in service that has 
persisted to present day.  However, there is no current 
medical evidence pertaining to the diagnosis and etiology of 
any skin disorder(s).  A lay person is competent to report 
observable symptomatology of an injury or illness.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Nonetheless, 
a diagnosis by a medical professional is necessary in this 
case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Because there is insufficient medical evidence 
to decide the claims on appeal and the low threshold of a 
suggestion of a nexus between the claimed disorders and 
service has been met, the Board finds that the veteran should 
be afforded a VA examination to address his claims.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After reviewing the record, the Board finds that a remand is 
necessary for the RO to schedule the veteran for a travel 
Board hearing with respect to his claim of entitlement to 
service connection of a tumor of the left parotid gland, also 
claimed as cysts, and his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
In his VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in April 2008, the veteran requested a travel Board hearing.  
Accordingly, a remand is necessary to afford the veteran a 
travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of any 
diagnosed skin disorder(s).  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. 

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any diagnosed skin disorder(s), to include 
chloracne and skin cirrhosis, are 
attributable to service, to include as due 
to exposure to herbicides.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner is unable to render an 
opinion without resorting to speculation, 
the examiner should provide a complete 
explanation of the factors that limit the 
ability to render a non-speculative 
opinion.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.  

3.  With respect to his claim of 
entitlement to service connection of a 
tumor of the left parotid gland, also 
claimed as cysts, and his application to 
reopen his claim of entitlement to service 
connection for bilateral hearing loss, 
schedule the veteran for a travel Board 
hearing before a Veterans Law Judge at the 
RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


